


STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement, dated October 1, 2013 (the “Purchase Agreement”),
is by and between Brenton L. Saunders (“Purchaser”) and Forest Laboratories,
Inc., a Delaware corporation (“Seller”).
 
A.           Seller and Purchaser are parties to a certain letter agreement
dated as of September 11, 2013 (the “Letter Agreement”), pursuant to which,
among other things, Purchaser agreed to purchase shares of Seller’s common
stock, par value $0.10 per share (“Common Stock”) having an aggregated purchase
price of $5,000,000 within six months of October 1, 2013 or as such period may
be extended to take into account restrictions on Purchaser’s ability to purchase
the Common Stock under applicable law (such shares of Common Stock, the
“Required Shares”);
 
B.           In accordance with Seller’s governance policies, the Letter
Agreement was approved by the members of Seller’s Board of Directors (the
“Board”) other than Purchaser, and the Audit, Compensation, Nominating and
Governance and Succession Planning Committees of the Board;
 
C.           Pursuant to the Letter Agreement, Purchaser may require Seller to
sell to Purchaser some or all of the Required Shares, in each case at the then
fair market value of the Common Stock; and
 
D.           Purchaser desires to purchase from Seller, and Seller desires to
sell to Purchaser, the Shares (as defined in Section 1(a)) upon the terms and
subject to the conditions set forth in this Purchase Agreement.
 
NOW THEREFORE, in consideration of the mutual agreements, covenants,
representations, and warranties contained in this Purchase Agreement, Purchaser
and Seller agree as follows:
 
1.  
PURCHASE AND SALE OF SHARES.

 
(a) Subject to the terms and conditions hereof, and in reliance upon the
representations and warranties set forth herein, Seller hereby sells to
Purchaser and Purchaser hereby purchases from Seller 116,172 shares of Common
Stock (collectively, the “Shares” and each a “Share”) at a price per Share equal
to the Fair Market Value (as defined in Section 6(a)), and for an aggregate
purchase price of $5,000,042.88 (the “Purchase Price”). Payment of the Purchase
Price shall be made within 24 hours of the date hereof by wire transfer of
immediately available funds to the account specified by Seller in writing.
 
(b) The sale and purchase of Shares shall be effected by either Seller’s
transfer and delivery of book-entry Shares to Purchaser via the Depository Trust
Company system, or delivery to Purchaser of the Shares in certificated form, in
each case, on or promptly after delivery by Purchaser to Seller of the Purchase
Price.
 
2.  
REPRESENTATIONS AND WARRANTIES OF THE SELLER.

 
Seller represents and warrants to Purchaser that:
 
(a) Seller is a corporation validly existing and in good standing under the laws
of the State of Delaware.
 
(b) Seller has authorized the execution, delivery and performance of this
Purchase Agreement, and each of the transactions contemplated hereby. No other
action is necessary to authorize such execution, delivery and performance, and
upon such execution and delivery, this Purchase Agreement shall constitute a
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.
 
(c) No consent, approval, authorization or order of any court, governmental
agency or body or arbitrator having jurisdiction over Seller is required for the
execution, delivery or performance by Seller of its obligations hereunder,
including without limitation the sale of the Shares.
 
(d) Neither the sale of the Shares nor the performance of Seller’s obligations
hereunder will violate, conflict with, result in a breach of, or constitute a
default (or an event that, with the giving of notice or the lapse of time, or
both, would constitute a default) under (i) the certificate of incorporation,
bylaws or other organizational documents of Seller; (ii) any decree, judgment,
order, law, treaty, rule, regulation or determination of any court, governmental
agency or body or arbitrator having jurisdiction over Seller or any of its
assets or properties; or (iii) the terms of any material agreement to which
Seller is a party or to which any of Seller’s properties is subject.
 
(e) Seller has good and marketable title to the Shares. The Shares are free and
clear of any security interest, lien, claim or other encumbrance or any
restriction on transfer, other than those imposed by the Securities Act and any
state securities laws (collectively, “Encumbrances”), and will be transferred to
Purchaser free of any Encumbrances.
 
(f) The sale of the Shares by Seller is not part of a plan or scheme to evade
the registration requirements of the Securities Act. Neither Seller nor any
Person acting on behalf of Seller has offered or sold any of the Shares by any
means that would be deemed a “general solicitation” under the provisions of
Regulation D of the Securities Act.
 
(g) Except for the representations and warranties contained above in this
Section 2, Purchaser acknowledges and agrees that none of Seller or any
Affiliates of Sellers nor any other Person has made or makes any other express,
implied or statutory representation or warranty with respect to Purchaser’s
acquisition of the Shares, including any representations or warranties as to
Seller, its business, prospects, financial condition, operations or otherwise.
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
Purchaser represents and warrants to Seller that:
 
(a) Purchaser has the legal capacity to execute and deliver this Purchase
Agreement and to consummate the transactions contemplated herein.
 
(b) Purchaser understands that the Shares will be “restricted securities” under
the Securities Act and have not been registered under the Securities Act, nor
qualified under any state securities laws, and that they are being offered and
sold pursuant to an exemption from such registration and qualification based in
part upon the representations of Purchaser contained herein.
 
(c) Purchaser is familiar with the business and operations of Seller and has
been given the opportunity to obtain from Seller all information that he has
requested regarding its business plans, prospects, financial condition and
operations. Purchaser acknowledges that Seller make no representation or
warranty to Purchaser about Seller’s business, prospects, financial condition,
operations or otherwise.
 
(d) Purchaser is an “accredited investor” as such term is defined in Rule 501(a)
of the Securities Act and has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
investment contemplated by this Purchase Agreement; Purchaser is able to bear
the economic risk of its investment in Seller (including a complete loss of his
investment).
 
(e) Purchaser understands that he must bear the economic risk of this investment
indefinitely unless the Shares are registered pursuant to the Securities Act or
an exemption from such registration is available, and unless the disposition of
such securities is qualified under applicable state securities laws or an
exemption from such qualification is available.
 
(f) Purchaser is acquiring the Shares solely for his own account for investment
and not with a view toward the resale, Transfer, or distribution thereof, nor
with any present intention of distributing the Shares. No other Person has any
right with respect to or interest in the Shares to be purchased by Purchaser,
nor has Purchaser agreed to give any Person any such interest or right in the
future.
 
(g) Purchaser is not purchasing the Shares as a result of any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general advertisement that would be deemed
a “general solicitation” under the provisions of Regulation D of the Securities
Act.
 
4.  
COVENANTS OF THE PARTIES.

 
(a) Further Assurances. From and after the date hereof, each party shall execute
all certificates, instruments, documents or agreements and shall take any other
action which such party is reasonably requested to execute or take to further
effectuate the transactions contemplated hereby.
 
(b) Best Efforts. Each of the parties hereto will use commercially reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable consistent with applicable law
to consummate and make effective in the most expeditious manner practicable the
transactions contemplated hereby.
 
(c) Legends. Purchaser acknowledges that any Shares received in (a) certificated
form shall be required to bear a legend reflecting the restrictions on the
transfer of such Shares under the Securities Act; and (b) book-entry form shall
be required to contain a notation regarding such Shares being “restricted
securities” under the Securities Act.
 
5.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 
The respective agreements, representations, warranties and other statements made
by or on behalf each party hereto pursuant to this Purchase Agreement shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any party, and shall survive delivery of any payment for the Shares.
 
6.  
MISCELLANEOUS.

 
(a) Definitions. As used in this Purchase Agreement, the following terms have
the respective meaning set forth below:
 
(i) Affiliate: shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.
 
(ii) Fair Market Value: shall mean $43.04 per Share, which is the average of the
high and low price of a share of Common Stock on the New York Stock Exchange on
the date hereof.
 
(iii) Person: shall mean an individual, partnership, joint-stock company,
corporation, limited liability company, trust or unincorporated organization,
and a government or agency or political subdivision thereof or other entity or
organization.
 
(iv) Securities Act: shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
(v) Transfer: shall mean any sale, assignment, pledge, hypothecation, or other
disposition or encumbrance.
 
(b) Governing Law; Jurisdiction. This Purchase Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State without regard to
the principles of conflicts of law. Seller and Purchaser hereby agree and
consent to be subject to the jurisdiction of the state and federal courts
located in the State of New York in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Purchase Agreement or the transactions contemplated hereby. Each
party hereby irrevocably consents to the service of any and all process in any
such suit, action or proceeding by the delivery of such process to such party at
the address and in the manner provided in Section 6(d), and further agrees not
to assert that such party is not subject to the jurisdiction of the above-named
courts or that any action brought in such jurisdiction has been brought in an
inconvenient forum or that such venue is improper.
 
(c) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER; (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(c).
 
(d) Notices.
 
(i) All communications under this Purchase Agreement shall be in writing and
shall be delivered by hand or facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:
 
(1) if to Purchaser, Forest Laboratories, Inc., 909 Third Avenue, New York, New
York 10022, Attention: Brenton L. Saunders (facsimile: (212) 224-6740), or at
such other address or facsimile number as Purchaser may have furnished Seller in
writing (provided that notice of any change of address shall be effective only
upon receipt thereof); and
 
(2) if to Seller, Forest Laboratories, Inc., 909 Third Avenue, New York, New
York 10022, Attention: Corporate Secretary (facsimile: (212) 224-6740), or at
such other address or facsimile number as Seller may have furnished Purchaser in
writing (provided that notice of any change of address shall be effective only
upon receipt thereof).
 
(ii) Any notice so addressed shall be deemed to be given: if delivered by hand
or facsimile, on the date of such delivery; if mailed by courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the date of such mailing.
 
(e) Expenses. Whether or not the transactions contemplated by this Purchase
Agreement are consummated, all costs and expenses incurred in connection with
this Purchase Agreement and the transactions contemplated hereby shall be borne
by the party incurring such expenses.
 
(f) Assignment; Parties in Interest. Neither this Purchase Agreement nor any of
the rights, interests or obligations under this Purchase Agreement may be
assigned or delegated, in whole or in part, whether by operation of law
(including by merger, consolidation or any similar transaction) or otherwise by
any of the parties, and any such purported assignment shall be null and void ab
initio. Nothing in this Purchase Agreement, express or implied, is intended to
confer upon any Person other than Purchaser or Seller any rights or remedies
under or by reason of this Purchase Agreement.
 
(g) Entire Agreement; Amendment and Waiver. This Purchase Agreement, along with
the Letter Agreement, constitutes the entire understanding of the parties hereto
and supersedes all prior understandings among such parties. This Purchase
Agreement may be amended, and the observance of any term of this Purchase
Agreement may be waived, with (and only with) the written consent of Seller and
Purchaser.
 
(h) Draftsmanship. Each of the parties hereto has been represented by its or his
own counsel and acknowledges that it or he has participated in the drafting of
this Purchase Agreement, and any applicable rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in connection with the construction or interpretation of this Purchase
Agreement.
 
(i) Counterparts. This Purchase Agreement may be executed in one or more
(delivery of which may occur via facsimile or as an attachment to an electronic
mail message in “pdf” or similar format), each of which when executed shall be
an original, but all of which shall constitute one and the same instrument.
 
(j) Section Headings. The headings of the sections and subsections of this
Purchase Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement of Purchase
and Sale to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
SELLER:
 
FOREST LABORATORIES, INC.
 
By:       /s/ Francis I. Perier,
Jr.                                                
Name:     Francis I. Perier, Jr.
Title:
Executive V.P. Finance & Administration and Chief Financial Officer

 
PURCHASER:
 


 
 /s/ Brenton L. Saunders                                                      
Name: Brenton L. Saunders

